DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 August 2020 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
A third-party submission has been filed under 37 CFR 1.99 on 13 May 2021 in the published application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
1) pass-through electrical outlet unit comprising a first surface supporting one of said first plurality of electrical outlets and a second surface supporting another of said first plurality of electrical outlets, wherein said first surface is angled ninety degrees relative to said second surface, recited in Claim 10; and 
2) at least one of said electrical supply cord and said intermediate electrical cord comprises a self-retracting cord section, recited in Claim 12

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US 2018/0287322, in view of Lee et al. US 2009/0195970.
Regarding Claim 1, Hayes teaches an electrical power or data system comprising: 
a flexible electrical supply cord having an input end portion and an opposite output end portion (30, fig. 2); 
a pass-through electrical outlet unit (32, fig. 2) coupled to said output end portion of said electrical supply cord, 
said pass-through electrical outlet unit comprising an electrical outlet (46, fig. 2) and configured for positioning below a work surface (via 50, fig. 2); 
a flexible intermediate electrical cord having an input end portion at said pass-through electrical outlet unit and an opposite output end portion (34, fig. 2); 
an end electrical outlet unit (36, fig. 2) coupled to said output end portion of said flexible intermediate electrical cord, 
said end electrical outlet unit comprising a second plurality of electrical outlets (40 and 42, fig. 2); and 
a bracket coupled to said end electrical outlet unit and configured for coupling said end electrical outlet unit to a work surface (38, fig. 2).

Lee teaches a pass-through electrical outlet unit (11, fig. 9) comprising a first plurality of electrical outlets (112, fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pass-through electrical outlet unit as taught by Lee with the electrical power or data system of Hayes in order to provide additional outlets to use with the system.
Regarding Claim 2, the combination of Hayes and Lee teaches all of the limitations of Claim 1 above and further teaches wherein said pass-through electrical outlet unit is configured to rest upon a floor surface below the work surface (fig. 2 of Hayes and fig. 9 of Lee).
Regarding Claim 8, the combination of Hayes and Lee teaches all of the limitations of Claim 1 above and further teaches wherein at least one of said pass-through electrical outlet unit and said end electrical outlet unit comprises both a high voltage AC power outlet and a low voltage DC power outlet (outlets 40/42 and 44, fig. 2 of Hayes).
Regarding Claim 9, the combination of Hayes and Lee teaches all of the limitations of Claim 1 above and further teaches wherein said input end portion of said electrical supply cord comprises at least one chosen from (i) a high voltage AC power plug (28, fig. 2 of Hayes), (ii) a low voltage DC power plug, and (iii) an electronic data signal plug.
Regarding Claim 11, the combination of Hayes and Lee teaches all of the limitations of Claim 1 above and further teaches comprising another bracket coupled to said pass-through electrical outlet unit and configured for coupling said pass-through electrical outlet unit below the work surface (50, fig. 2 of Hayes).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US 2018/0287322, in view of Lee et al. US 2009/0195970, in view of Mak (US 7,210,960)
Regarding Claim 3, the combination of Hayes and Lee teaches all of the limitations of Claim 1 above, however is silent wherein said pass-through electrical outlet comprises a cord-engaging strain relief that permits said pass-through electrical outlet to be suspended below the work surface by said flexible intermediate electrical cord.
Mak teaches wherein said pass-through electrical outlet comprises a cord-engaging strain relief (26) that permits said pass-through electrical outlet to be suspended below the work surface by said flexible intermediate electrical cord (Fig. 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interface as taught by Mak 
Regarding Claim 4, the combination of Hayes and Lee teaches all of the limitations of Claim 1 above, however is silent wherein said pass-through electrical outlet comprises a first strain relief for engaging said output end portion of said electrical supply cord, and a second strain relief for engaging said input end portions of said flexible intermediate electrical cord.
Mak teaches wherein said pass-through electrical outlet comprises a first strain relief (26 on the left) for engaging said output end portion of said electrical supply cord, and a second strain (26 on the right) relief for engaging said input end portions of said flexible intermediate electrical cord (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interface as taught by Mak with the electrical power or data system of the combination of Hayes and Lee in order to protect the cords from disconnecting.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US 2018/0287322, in view of Lee et al. US 2009/0195970, in view of Bhakta et al. US 2019/0319413.
Regarding Claim 5, the combination of Hayes and Lee teaches all of the limitations of Claim 4 above, however is silent wherein said pass-through electrical outlet comprises a plurality of electrical bus bars having respective opposite ends that are mechanically and electrically coupled to respective electrical conductors of said electrical supply cord, and to respective electrical conductors of said flexible intermediate electrical cord.
Bhakta teaches wherein said pass-through electrical outlet comprises a plurality of electrical bus bars having respective opposite ends that are mechanically and electrically coupled to respective electrical conductors of said electrical supply cord, and to respective electrical conductors of said flexible intermediate electrical cord (fig. 2 and refer to [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pass-through electrical outlet unit as taught by Bhakta with the electrical power or data system of the combination of Hayes and Lee in order to provide power and grounding to the entire system.
Regarding Claim 6, the combination of Hayes, Lee, and Bhakta teaches all of the limitations of Claim 5 above and further teaches wherein said electrical bus bars each comprise a plurality of electrical terminals in spaced arrangement (fig. 2 and refer to [0030] of Bhakta).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US 2018/0287322, in view of Lee et al. US 2009/0195970, in view of Fawcett et al. US 2013/0241731.
Regarding Claim 7, the combination of Hayes and Lee teaches all of the limitations of Claim 1 above, however is silent wherein at least one of said electrical supply cord and said intermediate electrical cord comprises a self-retracting cord section.
Fawcett teaches wherein at least one of said electrical supply cord and said intermediate electrical cord comprises a self-retracting cord section (figs. 2-4 and reefer to [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cord as taught by Fawcett with the electrical power or data system of the combination of Hayes and Lee in order to provide convenient positioning and an organized arrangement of the cord.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US 2018/0287322, in view of Lee et al. US 2009/0195970, in view of Wang US 2015/0001937.
Regarding Claim 10, the combination of Hayes and Lee teaches all of the limitations of Claim 1 above, however is silent wherein said pass-through electrical outlet unit comprises a first surface supporting one of said first plurality of electrical outlets and a second surface supporting another of said first plurality of electrical outlets, wherein said first surface is angled ninety degrees relative to said second surface.
Wang teaches wherein said pass-through electrical outlet unit comprises a first surface supporting one of said first plurality of electrical outlets and a second surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Wang with the electrical power or data system of the combination of Hayes and Lee in order to provide additional positions for the outlets to be used.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US 2018/0287322, in view of Fawcett et al. US 2013/0241731.
Regarding Claim 12, Hayes teaches an electrical power or data system comprising: 
an electrical supply cord having an input end portion and an output end portion opposite said input end portion (30, fig. 2); 
a first electrical outlet unit disposed at said output end portion of said electrical supply cord (32, fig. 2); 
at least one intermediate electrical cord having an input end portion at said first electrical outlet receptacle and an output end portion opposite said input end portion of said intermediate electrical cord  (34, fig. 2); and 
at least one second electrical outlet unit disposed at said output end portion of said intermediate electrical cord (36, fig. 2).  Hayes however is silent wherein at least one of said electrical supply cord and said intermediate electrical cord comprises a self-retracting cord section.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cord as taught by Fawcett with the electrical power or data system of Hayes in order to provide convenient positioning and an organized arrangement of the cord.
Regarding Claim 13, the combination of Hayes and Fawcett teaches all of the limitations of Claim 12 above and further teaches wherein said self-retracting cord section comprises an elastic coil portion (figs. 2-4 and reefer to [0027]).
Regarding Claim 14, the combination of Hayes and Fawcett teaches all of the limitations of Claim 12 above and further teaches wherein said first or second electrical outlet unit comprises both a high voltage AC power outlet and a low voltage DC power outlet (40. 42, and 44, fig. 2 of Hayes).
Regarding Claim 15, the combination of Hayes and Fawcett teaches all of the limitations of Claim 12 above and further teaches wherein said input end portion of said electrical supply cord comprises at least one chosen from (i) a high voltage AC power plug (28, fig. 2 of Hayes) (ii) a low voltage DC power plug, and (iii) an electronic data signal plug.
Regarding Claim 16, the combination of Hayes and Fawcett teaches all of the limitations of Claim 12 above and further teaches comprising a bracket for mounting said second electrical outlet unit to a furniture article (38, fig. 2 of Hayes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
9 February 2022

/DANIEL KESSIE/
02/10/2022Primary Examiner, Art Unit 2836